REVERSE AND REMAND and Opinion Filed May 20, 2022




                                       In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00008-CV

RONALD H. DALTON, TEXAS STANDARD CONSTRUCTION, LTD., AND
             TSC MANAGEMENT, INC., Appellants
                           V.
      PROCESS SOLUTIONS INTEGRATION, LLC, Appellee

                 On Appeal from the 193rd Judicial District Court
                              Dallas County, Texas
                      Trial Court Cause No. DC-21-05994

                         MEMORANDUM OPINION
                    Before Justices Myers, Carlyle, and Goldstein
                             Opinion by Justice Carlyle
      Before the Court is the parties’ joint motion to reverse the trial court’s

judgment and remand the case to the trial court for a new trial pursuant to their

agreement. We grant the motion, reverse the trial court’s October 7, 2021 default

judgment, and remand this case to the trial court for a new trial. See TEX. R. APP. P.

42.1(a)(2)(A).


                                           /Cory L. Carlyle//
220008f.p05                                CORY L. CARLYLE
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD H. DALTON, TEXAS                      On Appeal from the 193rd Judicial
STANDARD CONSTRUCTION,                       District Court, Dallas County, Texas
LTD., AND TSC MANAGEMENT,                    Trial Court Cause No. DC-21-05994.
INC., Appellants                             Opinion delivered by Justice Carlyle.
                                             Justices Myers and Goldstein
No. 05-22-00008-CV          V.               participating.

PROCESS SOLUTIONS
INTEGRATION, LLC, Appellee

       In accordance with this Court’s opinion of this date, the October 7, 2021
default judgment of the trial court is REVERSED and this cause is REMANDED
to the trial court for a new trial.

      It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 20th day of May, 2022.




                                       –2–